The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jae Youn Kim on 22 July 2022.
The application has been amended as follows:
1. (Currently Amended) A method of belief space planning for navigating multiple robots from initial poses to respective target goals for each robot, while reducing trajectory uncertainty, the method comprising: 
for each robot of the multiple robots, generating a set of candidate paths for navigating from its initial pose to its respective target poses, each candidate path including a sequence of discrete poses that are reached by sequential transitions caused by respective control actions; 
generating candidate multi-robot paths, each candidate multi-robot path including one candidate path from the set of candidate paths for each of the multiple robots, 
wherein each candidate multi-robot path has associated transition and observation constraints, wherein the transition constraints indicate the sequential transitions of each robot along its respective candidate paths, and observation constraints indicate observations between poses, determined by a relative distance between poses of two robots or between poses of the same robot at different times, and wherein the sequential transitions and observations have zero-mean Gaussian process and measurement noise; 
generating a topology graph of each candidate multi-robot path, wherein nodes of each topology graph represent poses of all candidate paths of the candidate multi-robot path, and wherein edges connecting nodes represent the transition and observation 3ATTORNEY DOCKET: PK3423782constraints between the poses of the all candidate paths of the candidate multi-robot path;  
calculating a signature metric for each topology graph, wherein the signature metric is calculated, based on parameters of a Laplacian matrix of [[the]] each topology graph, as one of a Von Neumann graph entropy approximation or a metric of [[a]] the number of spanning trees of [[the]] each topology graph; 
adding to each signature metric a correction to generate a normalized signature metric, wherein the correction is a function of [[a]] the number of nodes of [[the]] each topology graph and a determinant of an information matrix of the measurement noise; 
selecting a multi-robot path having the greatest normalized signature metric from among the candidate multi-robot paths; and 
navigating the multiple robots to proceed according to the selected multi-robot path.
2. (Currently Amended) The method of claim 1, wherein the Von Neumann graph entropy approximation is calculated as
            
                
                    
                        
                            
                                S
                            
                            ^
                        
                    
                    
                        V
                        N
                    
                
                
                    
                        G
                    
                
                =
                
                    
                        n
                    
                    /
                    
                        2
                    
                
                l
                n
                2
                -
                1
                /
                2
                
                    
                        ∑
                        
                            (
                            i
                            ,
                            j
                            )
                            ∈
                            E
                        
                        
                            n
                        
                    
                    
                        
                            
                                1
                            
                            /
                            
                                [
                                d
                                
                                    
                                        i
                                    
                                
                                d
                                (
                                j
                                )
                                ]
                            
                        
                    
                
            
        
and the normalized signature metric is calculated as 
            
                
                    
                        
                            
                                S
                            
                            ^
                        
                    
                    
                        V
                        N
                    
                    
                        c
                        o
                        r
                        r
                        e
                        c
                        t
                        e
                        d
                    
                
                
                    
                        G
                    
                
                =
                
                    
                        
                            
                                
                                    
                                        S
                                    
                                    ^
                                
                            
                            
                                V
                                N
                            
                        
                        
                            
                                G
                            
                        
                        +
                        (
                        n
                        -
                        1
                        )
                    
                    /
                    
                        2
                    
                
                [
                l
                n
                
                    
                        
                            
                                Ω
                            
                            
                                v
                                i
                                j
                            
                        
                    
                
                -
                l
                n
                ⁡
                
                    
                        (
                        2
                        π
                        e
                        )
                    
                    
                        κ
                    
                
                ]
            
        
 where G is the topology graph, E represents all edges of the topology graph G, i and j are indices of a pair of nodes connected by an edge, d(i) and d(j) are node degrees of respective nodes i and j, n is [[a]] the number of 4ATTORNEY DOCKET: PK3423782nodes of G,  is [[a]] the number of degrees of freedom of the poses of the all candidate paths of the candidate multi-robot path,             
                
                    
                        Ω
                    
                    
                        v
                        i
                        j
                    
                
            
         is the information matrix of measurement noise, and             
                
                    
                        ∙
                    
                
            
         is a determinant function. 
3. (Currently Amended) The method of claim 1, wherein the normalized signature metric is calculated according to the number of spanning trees of the topology graph as: 

    PNG
    media_image1.png
    23
    432
    media_image1.png
    Greyscale
 
where G is the topology graph, n is [[a]] the number of nodes of G, t(G) is [[a]] the number of spanning trees of G,             
                
                    
                        Ω
                    
                    
                        v
                        i
                        j
                    
                
            
         is the information matrix of the measurement noise,             
                
                    
                        ∙
                    
                
            
         is a determinant function, and  is the number of degrees of freedom of the poses of the all candidate paths of the candidate multi-robot path.  
4. (Currently Amended) The method of claim 1, further comprising calculating error bounds and determining that an uncertainty measure of the selected multi-robot path meets design specifications for accuracy and relative error with respect to a 
ALLOWABLE SUBJECT MATTER
Claims 1-4 are pending and allowed. Claims 1-4 are currently amended.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Ou, CN107065859A teaches the trajectory predictions method of multiple mobile robot, step is as follows：1) the multiple mobile robot's motion model set up in complex plane.2) topological diagram of multi-robot system is set up.3) multiple Laplacian Matrix is asked for.4) stable matrix is asked for.5) distributed discrete control signal 6 is calculated) record displacement information and calculate final position. The present invention can make robot in following path of shortest time interior prediction oneself, this method is fully distributed, be only using information robot self record displacement information, if and without global coordinate system, robot utilizes left and right wheel speed, or the displacement information of other local coordinate systems record can still calculate the target location of itself, this method efficiently helps robot to calculate own target position, feasible program is provided for the efficient formation of multiple mobile robot.
In regarding to independent claim 1, Ou taken either individually or in combination with other prior art of record fails to teach or render obvious generating candidate multi-robot paths, each candidate multi-robot path including one candidate path from the set of candidate paths for each of the multiple robots, wherein each candidate multi-robot path has associated transition and observation constraints, wherein the transition constraints indicate the sequential transitions of each robot along its respective candidate paths, and observation constraints indicate observations between poses, determined by a relative distance between poses of two robots or between poses of the same robot at different times, and wherein the sequential transitions and observations have zero-mean Gaussian process and measurement noise; generating a topology graph of each candidate multi-robot path, wherein nodes of each topology graph represent poses of all candidate paths of the candidate multi-robot path, and wherein edges connecting nodes represent the transition and observation 3ATTORNEY DOCKET: PK3423782constraints between the poses of the all candidate paths of the candidate multi-robot path;  calculating a signature metric for each topology graph, wherein the signature metric is calculated, based on parameters of a Laplacian matrix of each topology graph, as one of a Von Neumann graph entropy approximation or a metric of  the number of spanning trees of  each topology graph; adding to each signature metric a correction to generate a normalized signature metric, wherein the correction is a function of the number of nodes of each topology graph and a determinant of an information matrix of the measurement noise; selecting a multi-robot path having the greatest normalized signature metric from among the candidate multi-robot paths; and navigating the multiple robots to proceed according to the selected multi-robot path.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571)273-8300 (Official Communications: including After Final Communications labeled “Box AF”)
(571)273-6705 (Draft Communications)



/HONGYE LIANG/Examiner, Art Unit 3667                                                                                                                                                                                                        
/YUEN WONG/Primary Examiner, Art Unit 3667